Citation Nr: 0639247	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-38 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1978 rating decision denying service connection for 
hemorrhoids.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970, April 1971 to April 1975, and March 1976 to 
May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.



FINDING OF FACT

The veteran has not shown that there was CUE in the November 
1978 rating decision denying service connection for 
hemorrhoids.  


CONCLUSION OF LAW

Revision of the November 1978 denial of service connection 
for hemorrhoids on the basis of CUE is not warranted.  
38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appealed the RO's January 2004 decision that 
there was not CUE in the RO's November 1978 rating decision 
denying service connection for hemorrhoids.  The RO denied 
service connection for hemorrhoids in November 1978 and 
notified the veteran of its decision at that time.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. §§ 
3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 6 
Vet. App. at 43-44, the Court stated:

...CUE is a very specific and rare kind of "error." It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different 
but for the error. ... If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error ... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for 
the alleged error. It must be remembered that there is 
a presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The veteran argues that the November 1978 rating decision 
denying service connection for hemorrhoids was clearly and 
unmistakable erroneous for failing to apply 
38 U.S.C.A. § 1154(b) (West 2002).  This statute provides 
that, for a veteran who engaged in combat with the enemy, VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  However, "(s)ection 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected."  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it 
lightens the burden of proof.  

Broad brush allegations of "failure to follow the 
regulations" are not valid claims of CUE.  Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).  Therefore, CUE is not 
demonstrated merely by stating that 38 U.S.C.A. § 1154(b) was 
not applied.  The veteran has not explained why the result in 
1978 would have been manifestly different due to the alleged 
failure to apply 38 U.S.C.A. § 1154(b).  At the time of the 
claim decided in 1978, there had been no allegation of 
incurrence or aggravation of hemorrhoids in relation to the 
veteran having engaged in combat with the enemy.

The veteran argues that the determination made in November 
1978 was not one which involved weighing evidence or using 
judgment.  However, to the contrary, the Court stated in 
Collette, 82 F.3d at 392, that "(t)he question as to whether 
any disability was or was not incurred in active military 
service is recognized as a question of fact."  Id.  Collette 
shows that a factual determination is involved.  The veteran 
does not argue that the RO found the facts incorrectly, and 
the facts were not undebatable.  For his first period of 
service, the veteran had mild external hemorrhoids on service 
entrance examination in July 1966, and external skin tags on 
examination for separation in August 1970.  For his second 
period of service, he again reported hemorrhoids in March 
1971, and the report of separation examination in March 1975 
indicated that small external hemorrhoids were noted since 
March 1969 and were self-treated.  No pertinent abnormalities 
were then noted on the clinical evaluation.  For the third 
period of service, the veteran reported at his examination in 
March 1976 that he had hemorrhoids that were occasionally 
bothersome, and miniscule hemorrhoids, no problem, were noted 
on clinical evaluation.  An examination for separation in 
November 1976 noted inactive external hemorrhoids on clinical 
examination, and another examination report in May 1978 noted 
a history of hemorrhoids since childhood and small external 
hemorrhoid tags on clinical evaluation.  On VA examination in 
September 1978 in connection with his claim, anorectal 
examination revealed three small skin tags and findings of 
some watery internal hemorrhoids.

The veteran does argue that he was owed a thorough or 
complete VA examination, and that the breach of such duty 
resulted in the denial of his claim.  There was an 
examination in 1978, however, and assuming, arguendo, that it 
was not adequate, the Court has held that the breach of a 
duty to assist can not constitute CUE.  Therefore, this is 
not a valid CUE argument.  Similarly, "failure to give due 
process," or any other general, non-specific claim of error 
cannot constitute a valid claim of clear and unmistakable 
error.  Caffrey.

No valid CUE arguments warranting revision of the November 
1978 decision have been submitted.  Accordingly, the Board 
finds that there is no merit to the current claim of CUE.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are 
not conventional appeals, but requests for revisions of 
previous decisions.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, the moving party 
bears the burden of presenting allegations of error which 
existed at the time of the decision alleged to be the product 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  As a consequence, notifying a claimant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.




ORDER

Clear and unmistakable error in the November 1978 rating 
decision not having been demonstrated, the veteran's appeal 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


